DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/19/2021.  These drawings are unacceptable and will not be entered. The originally filed specification does not provide support for the first and second photodiodes (24-1a and 24-2a) as specifically shown in new FIG. 1. For example, the specification does not describe the shape, relative size, relative position, and orientation of the first and second photodiodes.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “semiconductor substrate includes a first photodiode” of claim 4, the “semiconductor substrate includes a second photodiode” of claim 5, and the “number of vertical spectroscopic layers is two or three” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsugi (US Pub. 2014/0077324).
Regarding claim 1, in FIG. 18, Matsugi discloses a back-illuminated solid-state imaging device comprising at least: a semiconductor substrate (11); an organic photoelectric conversion film (17R, paragraph [0036]) formed on one 
Regarding claim 2, in FIG. 18, Matsugi discloses a lower electrode (14) provided under the organic photoelectric conversion film; and a through electrode (120a1) that penetrates the semiconductor substrate to transfer an electric charge, converted through photoelectric conversion of the organic photoelectric conversion film, to the side of the other of the surfaces (at least the surface of region 110G) of the semiconductor substrate, wherein the lower electrode and the through electrode are connected (via intervening layers).
Regarding claim 3, in FIG. 18, Matsugi discloses a lower electrode (14) provided under the organic photoelectric conversion film; a through electrode (120a1) adapted to penetrate the semiconductor substrate to transfer an electric charge, converted through photoelectric conversion of the organic photoelectric conversion film, to the side of the other of the surfaces (at least the surface of region 110G) of the semiconductor substrate; and at least an interconnect layer (e.g. 13a, 120a2) adapted to connect the lower electrode and the through electrode.

Regarding claim 5, in FIG. 18, Matsugi discloses that the semiconductor substrate includes a second photodiode (11G, paragraph [0040]; note there appears to be a labeling issue with regions 11R and 11G in the reference starting at FIG. 17, 11G in FIG. 17 must be an inorganic photodiode as described with respect to 11R in [0040] as it is a layer buried in substrate 11), and the second photodiode is provided between the first photodiode and the other of the surfaces of the semiconductor substrate, and at least part of incident light not converted into an electric charge by the organic photoelectric conversion film and the first photodiode is converted into an electric charge by the second photodiode.
Regarding claim 7, in FIG. 18, Matsugi discloses that the optical waveguide and the first insulating film are perpendicularly separated (at least separated by element 14).
Regarding claim 8, in FIG. 18, Matsugi discloses that the optical waveguide has a refractive index greater than the first insulating film (first insulating film is SiO, paragraph [0055]; optical waveguide layer 12D has a higher refractive index than SiO, paragraph [0085]).
Regarding claim 9, in FIG. 18, Matsugi discloses that the optical waveguide includes SiN and has a refractive index of 1.8 to 2.1, and the first 
Regarding claim 10, in FIG. 18, Matsugi discloses that the optical waveguide includes a low-dielectric constant material (paragraph [0085]).
Regarding claim 11, in FIG. 18, Matsugi discloses that the number of vertical spectroscopic layers is two or three (17R, 11B, and 11G).
Regarding claim 13, in FIG. 18, Matsugi discloses the optical waveguide includes an organic film (paragraph [0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugi (US Pub. 2014/0077324).
Regarding claim 12, Matsugi appears not to explicitly disclose that the thickness from the semiconductor substrate to the organic photoelectric conversion film is 1 µm or less.

  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum dielectric thickness (or “thickness from the semiconductor substrate to the organic photoelectric conversion film”).
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896